EXHIBIT 99.1 TRUCK BUSINESS RELATIONSHIP AGREEMENT by and among CATERPILLAR INC., NAVISTAR, INC. and NAVISTAR INTERNATIONAL CORPORATION Dated as of April 3, 2009 TABLE OF CONTENTS 1. FORMATION OF COMPANY 1.1 Formation of the Company 2. CLOSING 2.1 Closing 2.2 Closing Sequence 3. REPRESENTATIONS AND WARRANTIES 3.1 Representations and Warranties of Navistar and Navistar Parent 3.2 Representations and Warranties of Caterpillar 4. PRE-CLOSING COVENANTS 4.1 Good Faith Efforts 4.2 Filings, Notices and Consents. 4.3 Amendment of Disclosure Schedules. 4.4 Access to Information. 4.5 Exclusivity. 4.6 Expected Liability Determinations. 5. CONDITIONS TO OBLIGATIONS TO CLOSE 5.1 Conditions to Each Party’s Obligations to Close 5.2 Conditions to Navistar’s Obligations to Close 5.3 Conditions to Caterpillar’s Obligations to Close 5.4 Materiality Threshold 6. OTHER COVENANTS 6.1 General 6.2 Confidentiality; Public Announcements 6.3 Mahindra Waiver 7. TERMINATION 7.1 Termination of Agreement 7.2 Effect of Termination; Remedies 7.3 No Termination on Account of Breach 8. INDEMNIFICATION 8.1 Survival of Representations and Warranties. 8.2 Indemnification by Navistar and Navistar Parent 8.3 Indemnification by Caterpillar 8.4 Limitations on Indemnification. 8.5 Indemnification Procedures. 8.6 Mitigation 8.7 Fraud 8.8 No Waiver 9. MISCELLANEOUS 9.1 Disclaimer 9.2 Expenses 9.3 Force Majeure 9.4 Survival 9.5 Good Faith Reliance on Terms of Agreement 9.6 Counterparts 9.7 Entire Agreement 9.8 Succession and Assignment 9.9 Amendments and Waiver 9.10 Applicable Law 9.11 Venue; Waiver of Jury Trial; Specific Performance. 9.12 Exclusive Remedy 9.13 Remedies Cumulative 9.14 Severability 9.15 No Third Party Beneficiaries 9.16 Construction 9.17 Headings 9.18 Notices 9.19 Disclosure Schedules. 9.20 Incorporation of Schedules and Exhibits 9.21 Exception to Required Use of Commercially Reasonable Efforts 10. DEFINITIONS SCHEDULES Schedule 1 Schedule of Certain Transaction Agreements Schedule 4.1 Transaction Items and Actions Schedule 4.1(a) ROW Medium and Heavy Duty Truck Navistar Business Contracts Schedule 4.2.3 Antitrust Approvals and Consents EXHIBIT Exhibit 1 Company Operating Agreement TRUCK BUSINESS RELATIONSHIP AGREEMENT This TRUCK BUSINESS RELATIONSHIP AGREEMENT (this “Agreement”) is entered into as of April3, 2009, by and among (i) Caterpillar Inc., a corporation incorporated under the Laws of the state of Delaware and having its principal place of business at 100 N.E. Adams Street, Peoria, Illinois61629 (“Caterpillar”), (ii) Navistar, Inc., a corporation incorporated under the Laws of the state of Delaware and having its principal place of business at 4201 Winfield Road, Warrenville, Illinois 60555 (“Navistar”) and (iii) Navistar International Corporation, a corporation incorporated under the Laws of the state of Delaware and having its principal place of business at 4201
